United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 98-4069
                                   ___________

Roy Duane Reha; David Lee Waddell, *
                                       *
                  Appellants,          * Appeal from the United States
                                       * District Court for the Southern
     v.                                * District of Iowa.
                                       *
Hardee's Food Systems, Inc., sued as   *       [UNPUBLISHED]
Hardee's Restaurants Inc.,             *
                                       *
                  Appellee.            *
                                  ___________

                           Submitted: April 21, 1999
                               Filed: April 22, 1999
                                  ___________

Before FAGG, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       Roy Duane Reha and David Lee Waddell appeal the district court's order
dismissing Reha's and Waddell's complaint after they failed to comply with the court's
order directing them to submit an amended complaint in compliance with Federal
Rule of Civil Procedure 8(a). The district court warned Reha and Waddell that their
complaint would be dismissed if they failed to comply with Rule 8(a), and having
reviewed the record, we find no abuse of discretion. See Mangan v. Weinberger, 848
F.2d 909, 911 (8th Cir. 1988), cert. denied, 488 U.S. 1013 (1989). We affirm the
district court. See 8th Cir. R. 47B.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-